DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.
 	Claims 1, 2, 9-17, 29-31 were canceled, and claims 45-68 were added in the amendment after final filed 10/15/2021.
	Claims 32, 33, and 43-68 are pending and under consideration.
Rejections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32, 33, 43, 44, 50, 56, 62, and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Passini et al (US 10821154) taken with the evidence of World Health Organization Weight-for-age charts for boys and girls (of record).  
Passini claimed methods for treating spinal muscular atrophy (SMA), or ameliorating a symptom thereof, in a primate comprising administering a self-complementary recombinant adeno-associated virus (sc-rAAV) viral particle comprising a transgene expressing SMN. The viral particles are administered to the spinal column and cisterna magna in amounts of at least 1.25e13 at each site. See claims 1 and 2. Ameliorated symptoms include muscle wasting, inability to achieve motor milestones, inability to sit, inability to walk, among others.  See claim 3. In some embodiments, the total amount of viral particles administered is 1e13 to 5e13, or 5e13 to 1e14 genome copies.  See last line of paragraph 72. Administration may be to intrathecal spaces in the spinal cord (claims 17 and 18). The supporting specification indicates that the rAAV is administered intrathecally to one or more of a lumbar subarachnoid space, thoracic subarachnoid space and a cervical subarachnoid space of the spinal cord. See paragraphs 9 and 67. In some embodiments, the invention provides methods for treating humans with Type I, Type II, or Type III SMA. Passini noted that type I SMA is characterized by onset at less than 6 months of age and death by less than 3 years, type II is characterized by onset between 6 and 18 months of age and death by 30-40 years of age, and type III is characterized by onset at greater than 18 months.  In some embodiments, the rAAV is administered via direct injection into the spinal cord, via intrathecal injection, or via intracisternal injection (claim 7).
Passini did not explicitly teach administration of the instantly recited doses of sc-rAAV to patients in the range of 9 to 36 months or 3 to 12 years old. However, Passini noted that type I SMA is characterized by onset at less than 6 months of age and death by less than 3 years, type II is characterized by onset between 6 and 18 months of age and death by 30-40 years of age, and type III is characterized by onset at greater than 18 months (paragraph 60).  Passini clearly envisioned treatment of SMA symptoms (claims 2 and 3). Thus one of skill reading Passini could immediately envisage treatment of symptomatic type I patients in the range of 6 months to 3 years, and symptomatic type II pediatric patients of at least 18 months through 12 years.  Please also note that Passini also directed treatment of patients “less than” 1, 2, 3, 4, 5, 6, 7, 8, 8, 9, 10, 11, 12, or 13 years of age (paragraph 63).   
While Passini disclosed a dosage of “5x1013 to 1x1014” genome copies (paragraph 72) and claimed administration of a total of “at least 2.5X1013 genome copies (claims 1 and 2), Passini did not link these dosages to any specific age range. However, Passini did provide guidance with regard to dosage in terms of body mass. Passini taught dosages of 1e11 to 1e13 genome copies per kilogram body weight (paragraph 71). Humans generally have body mass in the range of about 7-11 kg at 9 months, about 11-18kg at 3 years, about 12-25 kg at 5 years, and about 24-44 at 10 years (see WHO weight charts for girls and boys from birth to 5 years, attached).  Thus one of skill following the guidance of Passini would have considered that dosages for patients aged 9 months would be in the range of 7e11  to 1.1 e14 GC, dosages for patients aged 3 years would be in the range of 1.1e12 to 1.8e14 GC, and dosages for patients aged 5 years would be in the range of 1.2e12 to 2.5e14 GC, and dosages for patients aged 10 years would be in the range of 2.4e12 to 4.4e14 GC.  The upper end of the first range is very close to the instantly claimed dosage for 9-36 months, and the other ranges embrace the instantly recited age/dosage limitations. 
It would have been obvious to have followed the teachings of Passini and to have arrived at a method of treating type I or type II SMA pediatric patients (which would include patients in the range of 6 months to 12 years) using one of the instantly recited dosage and age range combinations because Passini suggested particular dosages on the basis of patient mass where one of skill could reasonably expect to encounter patients within the range of 6 months to 12 years that had a body mass that would lead to the instantly claimed dosages, as discussed above.  That is, given the naturally observed weight range of humans at, e.g. 2-3 years old, it would have been obvious to have arrived at a dosage of 1.2e14, and to have arrived at a dosage of 2.4e14 for patients aged 5-10 years in the process of optimizing the method. 
Thus claims 32, 33, 43, and 44 were prima facie obvious. 
Claims 50, 56, 62, and 68 require transduction of cells in the hippocampus, cerebellum and cerebral cortex.  The method of Passini is considered to inherently provide these outcomes because Passini rendered obvious the same administration steps as instantly claimed. Please note that 1.25e14 GC of AAV particles encoding GFP delivered into each of the lumbar subarachnoid space and the cisterna magna provided transfection in the cerebral cortex and cerebellum in monkeys of about 3.5 kg (Fig. 14, column 5, lines 23-35, column 26, lines 50-67, and column 27, lines 18-25.
Thus the invention as a whole was prima facie obvious.

Claims 45-47, 49, 51-53, 55, 57-59, 61, 63-65, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Passini et al (US 10821154) as applied to claims 32, 33, 43, 44, 50, 56, 62, and 68 above, and further in view of Diamond et al (US 20090124591, of record).
The teachings of Passini are discussed above.
Passini did not teach administration of an immunosuppressive agent.
Diamond taught that AAV vectors can cause immune response, and that previous immune reactions can result in inflammatory responses on subsequent contact with AAV.  See paragraph 163.  Diamond taught that inflammation could be suppressed by administration of cationic steroid compositions of the invention, e.g. dexamethasone-spermine (DS). This compound was shown to reduce the activity of cytotoxic T cells as inferred from increased reporter gene expression after re-administration of an adenoviral vector relative to that observed in the absence of the compound (paragraph 235).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have administered an anti-inflammatory compound of Diamond to a patient undergoing the method of Passini.  One would have been motivated to do so in order to mitigate a possible inflammatory response to the AAV vector of Passini.
Thus the invention as a whole was prima facie obvious.

Claims 48, 54, 60, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Passini et al (US 10821154) and Diamond et al (US 20090124591) as applied to claims 45-47, 49, 51-53, 55, 57-59, 61, 63-65, and 67 above, and further in view of Michaelis et al (US 20040063718, of record).
The teachings of Passini and Diamond are discussed above and can be combined to render obvious a method of treating spinal muscular atrophy (SMA) in a human by intrathecal administration of a self-complementary recombinant AAV9 vector encoding human SMN, as well as administration of an anti-inflammatory agent.
These references did not teach administration of a non-steroidal anti-inflammatory agent. 
Michaelis taught that, generally, inflammation can be treated with relatively non-selective anti-inflammatory agents, such as corticosteroids and various non-steroidal anti-inflammatory drugs.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used either the steroid-derived anti-inflammatory agent of Diamond or a non-steroidal anti-inflammatory agent in the method of Passini as modified.  One would have been motivated to do so because Diamond had taught that AAV administration could lead to inflammation, and both types of approaches had been shown to reduce inflammation. 
Thus the invention as a whole was prima facie obvious.

Response to Arguments
Applicant's arguments, and the Declaration Dr. Raymond Bartus, filed 8/16/22, have been fully considered but they are not persuasive.
Applicant asserts at pages 6-7 of the response that Passini does not render the instant claims obvious because Passini does not disclose the specific combinations of flat doses of about 1.2e14 or about 2.4e14 for patients aged 3-12 years, or a flat dose of about 1.2e14 for patients aged 9-36 months. As discussed in the rejection and further below, this is unpersuasive because it would have been obvious to have arrived at these combinations through optimization based on the teachings of Passini and the masses of children of those ages. 
Applicant asserts that there is no motivation in the cited references, absent the Applicants disclosure, to select subjects that are 9-36 months of age or are 3 to 12 years old.  This is unpersuasive because Passini envisioned treating patients of “less than” 1, 2, 3, 4, 5, 6, 7, 8, 8, 9, 10, 11, 12, or 13” years of age.  Moreover Passini envisaged treating patients with Type I, Type II, or Type III SMA where type I SMA is characterized by onset at less than 6 months of age and death by less than 3 years, type II is characterized by onset between 6 and 18 months of age and death by 30-40 years of age, and type III is characterized by onset at greater than 18 months. Based on these teachings one of ordinary skill would clearly have selected patients within the instantly recited ages. 
Applicant argues that Passini does not teach “flat” doses and instead provides dosage guidance based on patient mass. The Office recognizes that the term “flat dose” refers to a dosage given without regard to mass, or other patient characteristics, and that Passini does not teach that approach to determining dosage.  However, it would have been obvious to have arrived at a treatment for a single patient that was within the instantly claimed age ranges with the instantly recited doses in view of the teachings of Passini, and that is all that is required to render the claims obvious. The claims are drawn to methods of treatment, not to methods of determining a dose. If a single embodiment within the scope of the claims was obvious in view of the prior art, then the Office must reject the claim over that art.
Applicant relies at pages 7-8 of the response on the previously considered Declaration of Karen Kozarsky filed 4/27/2021 to argue that, based on the guidance of Passini and the WHO weight charts relied on in the rejection, one of skill would have arrived at dosages for 9-36 month old children, and 3-12 year children, respectively, of from 7e11 to 1.8e14 and   1.1e12 to 4.4e14. See Applicant’s response at page 8. Applicant then asserts that these doses would not be effective for these subjects.  This assertion is unpersuasive because it is not supported by evidence. It is noted that the instantly claimed dosages fall within the ranges that were calculated at page 8 of the response. 
Applicant argues at pages 8-12 of the response that Passini, in combination with the weight charts fails to provide a reasonable expectation of success. Applicant notes that the experimental results disclosed in Passini are based on treatment of asymptomatic mice (i.e. treatment beginning at postnatal day 0), and that Passini performed delivery experiments in “one wild-type monkey” that was therefore asymptomatic. Applicant relies on the Declaration of Dr. Bartus to support the argument that one of skill would understand that studies in such asymptomatic animals are not predictive for symptomatic human subjects of 9 to 36 months or 3 to 12 years of age. This is, in essence, an argument that the disclosure of Passini does not enable the instantly claimed methods. However, as established in the rejection, the instantly claimed methods are within the scope of the issued patent claims of Passini. Every patent is presumed to be valid, see 35 U.S.C. 282, first sentence. Public policy demands that every employee of the United States Patent and Trademark Office (USPTO) refuse to express to any person any opinion as to the validity or invalidity of, or the patentability or unpatentability of any claim in any U.S. patent or the expiration date of any patent, except to the extent necessary to carry out certain procedures that are not relevant to prosecution of this application, such as examination of reissue applications, interference situations, and issues related to patent term. The question of validity or invalidity is otherwise exclusively a matter to be determined by a court. See MPEP 1701. Therefore, the Office finds that the allowed methods of Passini are valid, enabled, and provide a reasonable expectation of success across their scope (which scope includes the instant claims). 
Applicant’s arguments with regard to predictability based upon treatment of pre-symptomatic animals based on the teachings of Le (2011) and Foust (2010) are appreciated, as are Declarant’s arguments based on these references and further Exhibits B-D.  The Office accepts that differences in efficacy of scAAV9-SMN vectors intravenously administered to presymptomatic and symptomatic mice observed by Foust do not appear to be explicable by development of the blood-brain barrier in the older mice, as had been argued in the Advisory Action of 11/19/2021. That argument is withdrawn. However, with regard to the value of comparing the intravenous delivery methods of Foust to the intracerebroventricular (ICV) methods of Passini, it is noted that better bases of comparison to the ICV work of Passini would include the work of Glascock et al (Biochemical and Biophysical Research Communications 417 (2012) 376–381) and Robbins et al (Human Molecular Genetics, 23(17): 4559–4568, 2014). Using the same mouse model of SMA used by Passini and Foust (SMN2+/+; SMNΔ7+/+; Smn−/−), Glascock showed that results obtained using ICV administration of scAAV9-SMN were superior to those obtained by intravenous administration, including improved weight gain and survival. See abstract. Robbins used the same model to show that ICV administration of scAAV9-SMN vector provided statistically significant therapeutic effects when administered at each of postnatal days 2-8. While maximal benefit was obtained when treatment was delivered during pre-symptomatic stages, significant therapeutic benefit was still achieved after the onset of disease symptoms.  See abstract. Thus, while the Office is required to assume the validity of the claims of Passini across their scope as discussed above, it is still noted that the art prior to Passini did provide a reasonable expectation of some success.  It is further noted that the SMA mouse model used by all these researchers generally dies in infancy (life expectancy of about 13 days, see Foust, first third sentence of introduction, and Robbins at Fig. 1 legend), whereas the claims of Passini embrace treatment of patients that are less severely affected and not expected to die in infancy (e.g. SMA type 2 patients) and who might therefore be expected to have better outcomes from treatment.  
Applicant’s assertion that Passini provided delivery data in only “one single monkey” and that the monkey was of unknown size, appear to be incorrect.  Passini states that six juvenile monkeys of “2-3 years of age” and “about 3.5 kg” were used in studies to assess whether widespread motor neuron transduction could be achieved (column 22, lines 37-41 and column 26, lines 49-54).  Passini also reports results from a plurality of “monkeys” (column 27, lines 7-14). 
Applicant asserts at page 11 of the response that the large animal experiments of Passini (in monkeys and pigs) cannot be extrapolated to suggest doses that should be used in human subjects that are 9 to 36 months of age or 3 to 12 years of age. Applicant asserts that Passini's large animal studies suggest the use of two doses (1.0e12 GC and 2.5e13 GC), and that these are well below the effective flat doses listed in the present claims. These arguments are unpersuasive because these experiments showed that the methods of Passini supported the minimal level of motor neuron transduction shown necessary for efficacy in SMA mice (see Passini at column 26, lines 4-48, especially lines 42-48, and column 27, lines 38-42). These results provided a reasonable expectation of success for the scope that was ultimately allowed.
At page 11, Applicant reiterates arguments that the claimed methods surprisingly provide a superior result, referring to the previously considered Declaration of Dr. Boulis filed 8/6/2020. The Office had responded to these results by indicating that there was no evidence that the dosages used in the trial were critical for obtaining the results relied upon. At the paragraph bridging pages 11 and 12, Applicant addresses the Office’s previous response, asserting that the data provided in the Declaration (from an AveXis clinical trial) “clearly evidences the criticality of the doses”. This is unpersuasive. While the evidence clearly shows that those doses provided success, it does not show that those doses were required for that success and that other doses (e.g. lower doses)  would not provide the same results. In other words, there is no showing that the doses were critical to the results. MPEP 716.02(d)(II) indicates that to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In this instance, it is not clear that the instantly claimed doses are critical for the results obtained, and that similar results could not have been obtained at dosages outside the claimed ranges, e.g. in 9 to 36  month old children at a dosage of 1 x 1013GC. Accordingly Applicant has not met the requirements for overcoming a prima facie case of obviousness through a demonstration of unexpected results.  Applicant’s remarks at page 12 stating “the skilled person understood that SMN expression in older symptomatic animal models failed to rescue the phenotype” are acknowledged but are unpersuasive in view of the fact that the Office must considered the issued claims of Passini to be valid across their scope and because the prior art actually demonstrated therapeutic effect in a symptomatic animal model of great severity (see Robbins, cited above).
Applicant’s arguments at pages 12-14 are based upon the position that Passini is deficient and secondary references do not make up for the deficiency.  This is unpersuasive for the reasons set forth above.
The rejections are maintained.

Request for Interview
	At page 14 of the response, Applicant set forth a request for an interview with the Examiner in the event that there are any remaining issues to be resolved
prior to the issuance of a Notice of Allowance.  Applicant is invited to contact the Examiner directly to arrange any interviews either prior to or after the submission of amendments, so that any remaining issues can be discussed in a timely fashion.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing.  See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635